 

EXHIBIT 10.23

 

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

 

TSR PERFORMANCE SHARE AWARD AGREEMENT

 

[2012-2014 Performance Period]

 

[Name of Participant]

 

Target Number of Shares Subject to Award: [Number of Shares]

 

Date of Grant: [Grant Date]

 

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan (the “Plan”), Equifax
Inc., a Georgia corporation (the “Company”), has granted the above-named
participant (“Participant”) Performance Shares (the “Award”) entitling
Participant to earn such number of shares of Company common stock (the “Shares”)
as set forth above on the terms and conditions set forth in this agreement (this
“Agreement”) and the Plan. Capitalized terms used in this Agreement and not
defined herein shall have the meanings set forth in the Plan.

 

1.   Grant Date. The Award is granted to Participant on the Grant Date set forth
above and represents the right to receive one Share for each Share subject to
the Award earned by satisfaction of the performance measures and goals set forth
in Section 3 of this Agreement subject to the performance limitations set forth
in Section 2(c) of this Agreement. Depending on the Company’s 3-year relative
TSR performance as set forth in Section 3, the Participant may earn zero percent
(0%) to two hundred percent (200%) of the Shares awarded. The Shares subject to
the Award are intended to be “qualified performance-based compensation” within
the meaning of Section 162(m) of the Internal Revenue Code, as amended and the
regulations thereunder (the “Code”).

 

2.  Vesting.

 

(a)  Subject to earlier vesting in accordance with Sections 4 or 5 below, the
Shares will become vested on the later of the third anniversary of the grant
date or the date on which the Committee certifies the attainment of the
Performance Goals (the “Vesting Date”) in accordance with the provisions of
Section 3 below and subject to the provisions of subsections (b) and (c) below.
Prior to the Vesting Date, the Shares subject to the Award shall be
nontransferable and, except as otherwise provided herein, shall be immediately
forfeited upon Participant’s termination of employment with the Company and its
Subsidiaries. Subject to the terms of the Plan, the Committee reserves the right
in its sole discretion to waive or reduce the vesting requirements.

 

(b)  In no event shall the number of Shares which vest on the Vesting Date
exceed the number of Shares subject to the Award or the individual limits for
Participants as set forth in the Plan. The payout of vested Shares may be
reduced, but not increased, based on the degree of attainment of such
performance criteria as determined by the Committee, in its sole discretion. To
the extent unvested Shares are not paid to Participant pursuant to the
immediately preceding sentence, then such unvested Shares shall be immediately
forfeited.

 

(c)  The maximum number of Shares that may vest and be paid out on the Vesting
Date pursuant to Section 3 of this Agreement shall be limited to a fair market
value on the Vesting Date not to exceed the following:

 

(i)      for each Participant (other than the Chief Executive Officer of the
Company), one-half of one percent (0.5%) of the sum of the Company’s total
operating income for the Performance Period (calendar years 2012, 2013 and
2014), as determined by the Committee in accordance with the Plan.

 

-1-

 

 

(ii)     if Participant was the Chief Executive Officer of the Company on or
after the Grant Date, the limit specified in subsection (i) above shall be one
and one-half percent (1.5%) of the Company’s total operating income for the
Performance Period (calendar years 2012, 2013 and 2014), as determined by the
Committee in accordance with the Plan.

 

(iii)   “Operating income” for purposes of clauses (i) and (ii) above shall be
calculated excluding the effect of changes in federal, state and local tax laws;
restructuring charges; items of loss or expense determined to be extraordinary
or unusual in nature or infrequent of occurrence or related to the disposal of a
segment of a business or related to a change in accounting principle, all as
determined by U.S. generally accepted accounting principles (“GAAP”); items of
loss or expense related to discontinued operations that do not qualify as a
segment of a business under GAAP; any reduction in operating income attributable
to the acquisition of business operations during the applicable fiscal year, as
most accurately determined either at the time of the acquisition (through
projections made at that time and accepted by the Committee), or at year end;
and foreign exchange gains or losses, all as determined by the Committee in its
discretion.

 

3.Payment of Performance Shares.

 

(a) The Performance Period for this Award begins on January 1, 2012 and ends on
December 31, 2014. The percentage of the Award earned and paid will be as
certified by the Committee as soon as practicable following the end of the
Performance Period based on the percentile ranking of the Company’s three-year
cumulative average quarterly TSR compared to the three-year cumulative average
quarterly TSR performance of the S&P 500, subject to adjustment. The Maximum
Award percentage may be decreased but may not be increased by the Committee. The
goals by which performance will be measured for payout of the Shares awarded are
as follows:

 

Performance Share Payout Table

 

3-Year TSR  Percentage of  Percentile Rank  Performance Shares  Relative to S&P
500  Payable         90th or greater   200% 70th   150% 50th   100% 30th   50%
Less than 30th   0%

 

(b) Performance Shares Payable. Subject to Section 2(c), the number of Shares
payable is the Target Award multiplied by the average of the Company’s
cumulative TSR positioning for each of the last four quarters of the Performance
Period. For a hypothetical illustration of this calculation, see Example A
below. For performance levels falling between the values as shown above, the
percentage of performance Shares payable will be determined by interpolation.
Payments will be made in Shares.

 

Hypothetical Example: 2008-2010 Performance Cycle

 

  2008 2009 2010 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Cumulative TSR Positioning
61th 57th 72nd 69th 70th 62nd 54th 52nd 63rd 47th 45th 48th

Payout (% of target)

 

  132% 93% 88% 95% Actual Payout (Average of Last 4 Quarters) 102%

 



-2-

 

 

(c) Value of the Shares Issued as Payment for Shares Earned. The fair market
value of Shares on the Vesting Date will be used by the Committee to determine
the basis of the Shares earned and payable.

 

(d) Withholding. As provided in Section 16 below, the Company shall withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory amount for federal, state, local, and unemployment
taxes (“Total Tax”) which could be withheld on the transaction, with respect to
any taxable event arising as a result of this Agreement.

 

(e) Timing of Payout. Payout of the Award will be made to Participant as soon as
practicable following the Vesting Date and written certification of performance
by the Committee as provided in Section 8.

 

(f)  Certain Definitions.

 

“Maximum Award” means the maximum number of performance Shares that can be
awarded to Participant as set forth in Section 1.

 

“S&P 500” generally means the companies constituting the Standard & Poor’s 500
Index as of the beginning of the Performance Period (including the Company) and
which continue to be actively traded under the same ticker symbol on an
established securities market though the end of the Performance Period. A
component company of the S&P 500 that is acquired at any time during the
Performance Period (i.e., company and ticker symbol disappear) will be
eliminated from the S&P 500 for the entire Performance Period. A component
company of the S&P 500 filing for bankruptcy protection (and thus no longer
publicly traded) at any time during the Performance Period will be deemed to
remain in the S&P 500 (at an assumed TSR of minus 100%).

 

“Target Award” means the number of Shares specified as such at the beginning of
this Agreement.

 

“Total Shareholder Return” or “TSR” means with respect to the Company or other
S&P 500 component company: the change in the closing market price of its common
stock (as quoted in the principal market on which it is traded), plus dividends
and other distributions paid on such common stock. The TSR for the common stock
of an S&P 500 component company shall be adjusted to take into account stock
splits, reverse stock splits, and special dividends that occur during the
Performance Period, and assumes that all cash dividends and cash distributions
are immediately reinvested in common stock of the entity using the closing
market price on the dividend payment date.

 

4.    Termination of Employment. The following provisions shall apply in the
event Participant’s employment with the Company or a Subsidiary is terminated
for the reasons set forth below (otherwise Section 2(a) applies), unless the
Committee shall have provided otherwise, either at the time of the grant of the
Award or thereafter:

 

(a)  Death. If Participant’s employment is terminated by reason of his or her
death prior to the Vesting Date, all unvested Shares subject to this Award shall
immediately become vested and nonforfeitable as of the date of Participant’s
death and payout of Shares under the Award shall be at target (100%), to
Participant’s designated beneficiary, as soon as practicable after the date of
death as provided in Section 8.

 

(b)  Disability. Except as the Committee may at any time otherwise provide or as
required to comply with applicable law, if Participant’s employment is
terminated by reason of his or her Disability (as such term is defined in the
Plan) prior to the Vesting Date, for purposes of determining the payment
Participant is entitled to receive under this Award, Participant shall be
treated as continuing to be employed through the Vesting Date and payout of
Shares under the Award shall be at target (100%), as soon as practicable after
Participant’s termination of employment due to Disability as provided in Section
8.

 

-3-

 

 

(c)   Retirement. Except as the Committee may at any time otherwise provide or
as required to comply with applicable law, if Participant’s employment is
terminated by reason of his or her Retirement (as such term is defined in the
Plan), other than for Cause, Participant shall have the right to receive his or
her full payment under the Award, if any, to which Participant would be entitled
had he or she remained employed through the Vesting Date with payout based upon
the performance results as and when determined by the Committee under Section 3.
Payout of the Shares shall be made at the time provided in Section 3.

 

5.  Change of Control. If a Change of Control occurs while Participant is
employed by the Company or a Subsidiary, then all unvested Shares subject to the
Award shall immediately become vested and nonforfeitable as of the date on which
the Change of Control occurs; if at least one calendar year of performance
during the Performance Period has been completed prior to the Change in Control
event, the Shares shall be paid using the Company’s relative cumulative TSR
positioning at the time of the Change of Control (without the final four quarter
averaging applicable to the three-year Performance Period); otherwise, the
target payout level (100%) shall be used. Payout of the Shares shall be made at
the time provided in Section 8.

 

6.   Clawback Policy; Cancellation and Rescission of Award.

 

(a)  Clawback Policy. This Award shall be subject to the terms and conditions of
the Company’s Policy on Recovery of Incentive Awards adopted effective January
1, 2010, a copy of which is attached as Appendix A and incorporated herein by
reference.

 

(b)  Detrimental Activity. If, at any time, (i) during Participant’s employment
with the Company or a Subsidiary or (ii) during the period after Participant’s
termination of employment with the Company or any Subsidiary for any reason, but
not to exceed 24 months following Participant’s termination of employment,
Participant engages in any “Detrimental Activity” (as defined in subsection (c)
below), the Committee may, notwithstanding any other provision in this Agreement
to the contrary, cancel, rescind, suspend, withhold or otherwise restrict or
limit this Award as of the first date Participant engaged in the Detrimental
Activity, as determined by the Committee. Without limiting the generality of the
foregoing, the Committee may also require Participant to pay to the Company any
gain realized by Participant from the Shares subject to the Award during the
period beginning six months prior to the date on which Participant engaged or
began engaging in Detrimental Activity.

 

(c)  For purposes of this Agreement, “Detrimental Activity” shall mean and
include any of the following:

 

(i)      the breach or violation of any other agreement between Participant and
the Company relating to protection of Confidential Information or Trade Secrets,
solicitation of employees, customers or suppliers, or refraining from
competition with the Company;

 

(ii)      the disclosure, reproduction or use of Confidential Information or
Trade Secrets (each as defined below) for the benefit of Participant or third
parties except in connection with the performance of Participant’s duties for
the Company or, after advance notice to the Company, as required by a valid
order or subpoena issued by a court or administrative agency of competent
jurisdiction;

 

(iii)     the use, reproduction, disclosure or distribution of any information
which the Company is required to hold confidential under applicable federal and
state laws and regulations, including the federal Fair Credit Reporting Act (15
U.S.C. § 1681 et seq.) and any state credit reporting statutes;

 

-4-

 

 

(iv)    the making, or causing or attempting to cause any other person to make,
any statement, either written or oral, or conveying any information about the
Company which is disparaging or which in any way reflects negatively upon the
Company;

 

(v)    the solicitation or attempt to solicit any customer or actively targeted
potential customer of the Company with whom the Participant had material contact
on the Company’s behalf during the 12 months immediately preceding Participant’s
termination of employment;

 

(vi)    the solicitation or recruitment, attempt to solicit or recruit, or the
assistance of others in soliciting or recruiting, any individual who is or was,
within 6 months of the date in question, an employee of the Company unless such
former employee was terminated by the Company without cause, or the inducement
of (or attempt to induce) any such employee of the Company to terminate his
employment with the Company; or

 

(vii)    the refusal or failure of Participant to provide, upon the request of
the Company, a certification, in a form satisfactory to the Company, that he or
she is in full compliance with the terms and conditions of the Plan and this
Agreement, including, without limitation, a certification that Participant is
not engaging in Detrimental Activity.

 

(d)  "Trade Secret” means information, including, but not limited to, technical
or non-technical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential Company customers or suppliers
which (i) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of the Company’s efforts that are reasonable under the
circumstances to maintain secrecy; or as otherwise defined by applicable state
law.

 

(e)  "Confidential Information” means any and all knowledge, information, data,
methods or plans (other than Trade Secrets) which are now or at any time in the
future developed, used or employed by the Company which are treated as
confidential by the Company and not generally disclosed by the Company to the
public, and which relate to the business or financial affairs of the Company,
including, but not limited to, financial statements and information, marketing
strategies, business development plans, acquisition or divestiture plans, and
product or process enhancement plans.

 

7.  Termination for Cause. For purposes of this Agreement, termination for
“Cause” means termination as a result of (a) the willful and continued failure
by Participant to substantially perform his or her duties with the Company or
any Subsidiary (other than a failure resulting from Participant’s incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to Participant by his or her superior officer which
specifically identifies the manner the officer believes that Participant has not
substantially performed his or her duties, or (b) Participant’s willful
misconduct which materially injures the Company, monetarily or otherwise. For
purposes of this Section, Participant’s act, or failure to act, will not be
considered “willful” unless the act or failure to act is not in good faith and
without reasonable belief that his or her action or omission was in the best
interest of the Company.

8.  Transfer of Vested Shares.  Stock certificates (or appropriate evidence of
ownership) representing the unrestricted Shares will be delivered to the
Participant (or to a party designated by the Participant) as soon as practicable
after (but in no event later than 60 days after) the Vesting Date or event set
forth in Sections 4 or 5; provided, however, if the Participant has properly
elected to defer delivery of the Shares pursuant to a plan or program of the
Company, the Shares shall be issued and delivered as provided in such plan or
program.

 

9.  Dividends.  Participants granted Shares shall not be entitled to receive any
cash dividends, stock dividends or other distributions paid with respect to the
Shares, except in circumstances where the distribution is covered by Section 15
below.

 

-5-

 

 

10.  Non-Transferability of Award.  Subject to any valid deferral election,
until the Shares have been issued under this Award, the Shares issuable
hereunder and the rights and privileges conferred hereby may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by
operation of law or otherwise (except as permitted by the Plan).  Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

11.  Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.

 

12.  No Rights as Shareholder.  Except as provided in Section 15, the
Participant shall not have voting or any other rights as a shareholder of the
Company with respect to the unvested Shares.  Upon settlement of the Award into
Shares, the Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

 

13.  Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

14.  Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

 

15.  Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 19 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

 

16.  Taxes. Regardless of any action the Company or a Subsidiary (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award, the subsequent sale of Shares
acquired pursuant to such vesting and receipt of any dividends; and (ii) do not
commit to structure the terms or the grant or any aspect of this Award to reduce
or eliminate Participant’s liability for Tax-Related Items. Upon the vesting of
this Award, Participant shall pay or make adequate arrangements satisfactory to
the Company and/or the Employer to withhold all applicable Tax-Related Items
legally payable from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for sale of Shares that Participant acquires to
meet the required withholding obligations for Tax-Related Items, and/or (2)
satisfy such obligations in Shares, provided that the Company only withholds the
amount of Shares necessary to withhold the required minimum withholding amount.
In addition, Participant shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s purchase
of Shares that cannot be satisfied by the means previously described. The
Company may refuse to honor the exercise and refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

-6-

 

 

17.  Consents. By accepting the grant of this Award, Participant acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Shares, or benefits in
lieu of Shares, even if Shares have been granted repeatedly in the past; (iii)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Participant’s participation in the Plan
shall not create a right of further employment with the Company and shall not
interfere with the ability of the Company to terminate Participant’s employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law; (v) Participant is participating voluntarily in the Plan; (vi)
this Award is an extraordinary item that is outside the scope of Participant’s
employment contract, if any; (vii) this Award is not part of normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law; (viii) in the event Participant is
not an employee of the Company, this Award will not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (ix) the future value of the underlying Shares is unknown and cannot
be predicted with certainty; (x) the value of the Shares may increase or
decrease in value; (xi) in consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Award or diminution in value of Shares subject to the Award resulting from
termination of Participant’s employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (xii) except as otherwise expressly
provided in the Plan, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), Participant’s right to receive
Awards under the Plan, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law; furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to this Award after termination of employment, if any, will
be measured by the date of termination of Participant’s active employment and
will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of this Award.

 

18.  Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Award to and
from the Company and UBS (or such other agent as may administer the Plan on
behalf of the Company from time to time). In addition, Participant understands
that the Company holds certain personal information about Participant, including
but not limited to his or her name, home address, telephone number, date of
birth, social security number, salary, nationality, job title, and details of
all grants or awards vested, unvested, or expired (the “personal data”). Certain
personal data may also constitute “sensitive personal data” within the meaning
of applicable local law. Such data include but are not limited to information
provided above and any changes thereto and other appropriate personal and
financial data about Participant. Participant hereby provides explicit consent
to the Company to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company to transfer any
such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States. The legal persons for whom
such personal data are intended are the Company, UBS, and any company providing
services to the Company in connection with compensation planning purposes or the
administration of the Plan.

 

19.  Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website at UBS (or
such other agent as may administer the Plan on behalf of the Company from time
to time) referenced above and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.

 

-7-

 

 

20.  Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant. If provisions
of the Plan and this Agreement conflict, the Plan provisions will govern.

 

21.  Participant Bound by Plan. Participant acknowledges receiving a summary of
the Plan, and agrees to be bound by all the terms and conditions of the Plan.
Except as limited by the Plan or this Agreement, this Agreement is binding on
and extends to the legatees, distributees and personal representatives of
Participant and the successors of the Company.

 

22.  Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA without regard to
conflict of law provisions.

 

23.  Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

 

24.  Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

25.  Section 409A.

 

(a)  General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both Company and Participant
that the benefits and rights to which Participant could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Administrator to be necessary in order to preserve
compliance with Section 409A.

 

(b)  No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, Company makes no representation to Participant that the Shares
awarded pursuant to this Agreement are exempt from, or satisfy, the requirements
of Section 409A, and Company shall have no liability or other obligation to
indemnify or hold harmless Participant or any beneficiary for any tax,
additional tax, interest or penalties that Participant or any beneficiary may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.

 

(c)  Six Month Delay for Specified Participants.

 

(i) If Participant is a “Specified Employee” (as defined below), then no payment
or benefit that is payable on account of Participant’s “Separation from Service”
(as determined by the Company in accordance with Section 409A) shall be made
before the date that is six months and one day after Participant’s “Separation
from Service” (or, if earlier, the date of Participant’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

 

(ii) For purposes of this provision, Participant shall be considered to be a
“Specified Employee” if, at the time of his or her Separation from Service,
Participant is a “key employee”, within the meaning of Code Section 416(i), of
Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) any stock of which is publicly traded on
an established securities market or otherwise.

 

-8-

 

 

(d)  No Acceleration of Payments. Neither Company nor Participant, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

 

PARTICIPANT   EQUIFAX INC.        (Signature)   By:         Richard F. Smith    
  Chairman & CEO (Printed Name)    

  

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933.

 

#186360 (2/1/12)

 

-9-

 

 

APPENDIX A

 

POLICY ON RECOVERY OF INCENTIVE PAYMENTS

 



Application



 

The following policy on recovery of incentive payments is adopted by the
Compensation, Human Resources & Management Succession Committee of the Board of
Directors (“Committee”) of Equifax Inc. (“Company”) effective February 4, 2010,
for Incentive Compensation awarded or paid for fiscal years beginning after
December 31, 2009.

 

The Committee may, in its sole discretion, in appropriate circumstances and to
the extent permitted by governing law, direct the Company to require recovery of
all or a portion of any Incentive Compensation awarded or paid to any Employee
where:

 

1.   The payment was predicated upon achieving certain financial results that
were subsequently the subject of a material restatement of Company financial
statements filed with the U.S. Securities and Exchange Commission (“SEC”);

 

2.   The Committee determines the Employee engaged in Misconduct that
contributed to the need for the material restatement; and

 

3.   A lower Incentive Compensation payment would have been made to the Employee
based upon the restated financial results.

.

The Committee in its discretion also may direct the Company to seek to recover
the excess amount of any Incentive Compensation awarded or paid to a Covered
Officer for a fiscal period if the result of a performance measure upon which
the award was based or paid is subsequently restated or otherwise adjusted in a
manner that would reduce the size of the award or payment, regardless of whether
the Covered Officer committed any Misconduct. Where the result of a performance
measure was considered in determining the compensation awarded or paid, but the
Incentive Compensation is not awarded or paid on a formulaic basis, the
Committee will determine in its discretion the amount, if any, by which the
payment or award should be reduced.

 

·“Employee” for purposes of this policy shall mean any current or former
employee of the Company or any subsidiary or affiliate thereof.

·“Covered Officer” shall mean the CEO and any current or former direct report to
the CEO, including without limitation the Chief Accounting Officer, the head of
Internal Audit, and any other elected officer or executive officer as defined
under the Securities Exchange Act of 1934, as amended.

·“Misconduct” shall mean a knowing violation of SEC rules and regulations or
Company policy.

·“Incentive Compensation” shall mean bonuses, annual incentive plan awards, or
performance-based equity awards granted under the Company’s 2008 Omnibus
Incentive Plan or successor thereto.



Amount to be Recovered

In each such instance, the Company will, to the extent practicable, seek to
recover from the individual Covered Officer the amount by which the individual’s
Incentive Compensation for the relevant periods exceeded the lower payment that
would have been made based on the restated financial results. In addition, if an
Employee engaged in Misconduct that contributed to award or payment of Incentive
Compensation to him or her that is greater than would have been paid or awarded
in the absence of Misconduct, the Company may take other remedial and recovery
action, as determined by the Committee in its discretion, including recovery of
all or part of the Incentive Compensation. The Company shall notify an Employee
within 12 months after the date of any financial restatement of its intent to
recover amounts under this policy.

 

Methods for Recovery

 





The Committee shall determine whether the Company shall effect any such
recovery: (i) by seeking repayment from the Employee; (ii) by reducing (subject
to applicable law and the terms and conditions of the applicable plan, program
or arrangement) the amount that would otherwise be payable to the Employee under
any compensatory plan, program, or arrangement maintained by the Company; (iii)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices; or (iv) by any combination of the foregoing.
This policy shall be in addition to any other equitable or legal remedy that may
be taken by the Company with respect to the subject matter of this policy.

 



-10-

